                                        December 14, 2019

VIA ECF

Honorable Vernon S. Broderick
United States District Court
Southern District of New York                            12/17/2019
40 Foley Square
New York, New York 10007

Re:   United States v. Sayfullo Habibullaevic Saipov,
      (S1) 17 Cr. 722 (VSB)

Dear Judge Broderick:

       We are in receipt of the government’s second Opposition to our motion
for the Court to order the preparation of parole applications for five additional
family member-witnesses (ECF No. 238). We respectfully request until
December 17, 2019 to submit a reply letter.




                                        Respectfully submitted,

                                        /s/ Annalisa Mirón, Esq.
                                        Annalisa Mirón, Esq.
                                        Attorney for Sayfullo Saipov




cc:   Government counsel
      (via ECF)
